Citation Nr: 1719670	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-30 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following back surgery in April 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to January 1990 and from January 1991 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a September 2015 decision, the Board denied the Veteran's appeal for service connection for a back disability and for a temporary total rating for pursuant to 38 C.F.R. § 4.30 following back surgery in April 2009.  

The Veteran timely appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a December 2016 Order, pursuant to a Joint Motion Remand (JMR) submitted by the parties, the Court vacated and remanded the Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts that in 1988 while on active duty in Germany, he fell from a flatbed truck and injured his back and right foot.  He maintains that he received treatment for his injuries at a civilian hospital in Germany, that his right foot was placed in a cast, and that he was given light duty for several months following the accident.  He further asserts that following his return to service in 1990, he was medically discharged eight days later due to his back injury.  He states that since service his back condition has progressively worsened.  See February 2015 Veteran statement and June 2015 Hearing Transcript. 

A lay statement from the Veteran's former Sergeant indicates that in March 1988 in Germany, the Veteran sustained a back injury and broken right foot when their transportation vehicle got into an accident, and that the Veteran had to be taken away by emergency vehicles for medical evaluation.  See August 2015 Sergeant lay statement.  Given the Veteran's statement, this lay evidence and the presence of current disability, the Board finds that the low standard detailed in McLendon is met, and that a VA examination and medical nexus opinion is warranted and should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Updated VA treatment records should also be secured on remand.

The Veteran's claim for a temporary total rating pursuant to 38 C.F.R. § 4.30 following back surgery in April 2009 is inextricably intertwined with the issue of entitlement to service connection for a back disability remanded herein.  As such, action on this issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability, to include lumbosacral back strain, lumbago, degenerative disc disease of the lumbar spine, and lumbar spondylosis.  The claims file should be reviewed and all findings reported in detail.  

For each back disability diagnosed, to include lumbosacral back strain, lumbago, degenerative disc disease of the lumbar spine, and lumbar spondylosis, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise related to service, to include as a result of a back injury sustained therein.  In considering this question, please accept the Veteran's report of a March 1988 back injury as a result of a motor vehicle accident as credible, despite it not being documented in the service treatment records.  See February 2015 Veteran statement, June 2015 Hearing Transcript, and August 2015 Sergeant lay statement.

Please include a robust explanation for any opinion provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




